Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 1, 2009                                                                                               Marilyn Kelly,
                                                                                                                     Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
  139533 & (28)(29)(30)                                                                                  Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman
  YOLANDA JOHNSON, Successor Personal                                                                   Diane M. Hathaway,
  Representative of the Estate OF VERA                                                                                    Justices
  JACKSON, Deceased,
               Plaintiff-Appellee,
  v                                                                  SC: 139533
                                                                     COA: 293304
                                                                     Wayne CC: 08-123817-NH
  DETROIT MEDICAL CENTER, HARPER-
  HUTZEL HOSPITAL, ANDRE R. NUNN, M.D.,
  and DETROIT SURGICAL SPECIALISTS,
  P.C., d/b/a Detroit Bariatrics,
                Defendants-Appellants.

  _________________________________________/

         On order of the Court, the motion for immediate consideration, motion for
  miscellaneous relief, and motion for stay of trial court proceedings are GRANTED. The
  application for leave to appeal the August 20, 2009 order of the Court of Appeals remains
  pending.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 1, 2009                   _________________________________________
         d0901                                                                  Clerk